DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:

In the amendment filed 03/08/2021, the following has occurred: claims 1, 8 and 15 have been amended. Claims 1-21 are pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C 103 rejection have been fully considered and are not persuasive. 
Applicant argues as follows:

As a first point, because Pinski fails to disclose, “receive, from the PFI computer system, a second payee name electronically read from identification document...,” as stated on page 26 of the Office Action, Pinski also fails to disclose “receive, from the PFI computer system, a second payee name electronically read from a government issued identification document... the government issued identification document being different from the first check and the second check,” as recited in claim 1.



The above argument is not found to be persuasive. Applicant argues newly amended claims. Examiner recites Love (PGPub 2009/0313069) paragraph 0023 for disclosing government issued identification document being different from the first check and the second check.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 15/953045 (mapped 1-7)
Patent 9978066 (mapped 1-6)
Claims 1-21 are rejected on the grounds of nonstatutory double patenting over claims 1-16 of Patent 9978066

As regards claim 1, Patent 9978066 discloses the limitations of Application (15/953045.) 



1. A check certification computer system to verify a name on a check, comprising: a memory device; and
at least one processor coupled to the memory device, the at least one processor configured:
to receive, from a check issuer computer system, a first payee name and first check information;
to associate the first payee name with the first check information; to receive, from a payee financial institution (PFI) computer system of a PFI, second check information electronically read by a first device at the PFI, the check certification computer system being independent of the check issuer computer system and the PFI computer system;
to receive, from the PFI computer system, a second payee name electronically read from an identification document by a second device at the PFI;
to compare the first check information with the second check information; to verify the first payee name corresponds to the second payee name when the first check information matches the second check information; and
to send, to the PFI computer system in response to the verification, a name verification message indicating the first payee name corresponds to the second payee name.
1. (Currently Amended) A check certification computer system to verify a name on a check, comprising:
a memory device; and
at least one processor coupled to the memory device, the at least one processor being configured:
to receive, from a check issuer computer system of a checking account holder at a payer financial institution, a first payee name and first check information comprising: a first routing number, a first account number, a first check number, and a first dollar amount associated with an issued check;
to associate the first payee name with the first check information; to receive, from a computer system of a payee financial institution, second check information comprising a second routing number, a second account number, a second check number, and a second dollar amount from a received paper check, at least one of the second routing number, the second account number, the second check number, the second dollar amount, or a combination thereof electronically read by a first device at the payee financial institution, and the check certification computer system being independent of the check issuer computer system and the computer system of the payee financial institution;
to receive, from the payee computer system of the payee financial institution, a second payee name electronically read from an identification document by a second device at the payee financial institution;
to determine a variation of the second payee name;
to identify the first payee name when the first check information matches the second check information;
to verify that the first payee name corresponds to the second payee name when the first payee name matches the second payee name or the first payee name matches the variation of the second payee name;
to send, to the computer system of the payee financial institution in response to the verification, a name verification message indicating that the first payee name corresponds to the second payee name [[r]];
to record, at the check certification computer system, a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time that is after the time stamp, from a financial institution that is different from the payee financial institution; and
to receive, from the computer system of the payee financial institution, a check deposit message indicating that the received paper check has been deposited to a deposit account based on the name verification message, the check deposit message comprising at least a name of an account holder of the deposit account.
2.    The check certification computer system of claim 1, in which the first check information comprises at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof.

3.    The check certification computer system of claim 1, in which the second check information comprises at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof.
3.    (Previously Presented) The check certification computer system of claim 1 in which the payee financial institution comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
4.    The check certification computer system of claim 1, in which the check deposit message comprises at least a name of an account holder of the deposit account.
4. (Previously Presented) The check certification computer system of claim 1 in which the at least one processor is further configured to receive an indicator from the check issuer financial institution after the issued check has cleared in the check issuer financial institution
5.    The check certification computer system of claim 1, in which the at least one processor is further configured to record a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time after the time stamp, from a financial institution that is different from the PFI.
5.    (Previously Presented) The check certification computer system of claim 4 in which the at least one processor is further configured to inform the payee financial institution after the issued check has cleared.
6.    The check certification computer system of claim 1, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.
2.    (Currently Amended) The check certification computer system of claim 1 in which the first paver financial institution comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.
7.    The check certification computer system of claim 1, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
2.    (Currently Amended) The check certification computer system of claim 1 in which the first paver financial institution comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.

6.    (Previously Presented) The check certification computer system of claim 1 in which the at least one processor is further configured to inform the computer system of the payee financial institution that an entity has made an inquiry when the second routing number, the second account number, the second check number and the second dollar amount are received from the computer system of the payee financial institution.




Application 15/953045 (mapped 8-14)
Patent 9978066 (mapped 3)
Claims 1-21 are rejected on the grounds of nonstatutory double patenting over claims 1-16 of Patent 9978066

As regards claim 8, claim 13 of Patent 9978066 discloses the limitations of Application (15/953045.)

8.    A non-transitory computer readable medium tangibly storing program code on a check certification computer system to verify a name on a check, the program code comprising:
program code to receive, from a check issuer computer system, a first payee name and first check information;
program code to associate the first payee name with the first check information;

program code to receive, from a payee financial institution (PFI) computer system of a PFI, second check information electronically read by a first device at the PFI, the check certification computer system being independent of the check issuer computer system and the PFI computer system;

program code to receive, from the PFI computer system, a second payee name electronically read from an identification document by a second device at the PFI;

program code to compare the first check information with the second check information;
program code to verify the first payee name corresponds to the second payee name when the first check information matches the second check information; and

program code to send, to the PFI computer system in response to the verification, a name verification message indicating the first payee name corresponds to the second payee name.
13. (Currently Amended) A non-transitory computer readable medium tangibly storing program code on a check certification computer system to verify a name on a check, the program code comprising:
program code to receive, from a check issuer computer system of a checking account holder at a payer financial institution, a first payee name and first check information comprising: a first routing number, a first account number, a first check number, and a first dollar amount associated with an issued check;
program code to associate the first payee name with the first check information;
program code to receive, from a computer system of a payee financial institution, second check information comprising a second routing number, a second account number, a second check number, and a second dollar amount from a received paper check, at least one of the second routing number, the second account number, the second check number, the second dollar amount, or a combination thereof electronically read by a first device at the payee financial institution, and the check certification computer system being independent of the check issuer computer system and the computer system of the payee financial institution;
program code to receive, from the payee computer system of the payee financial institution, a second payee name electronically read from an identification document by a second device at the payee financial institution;
program code to determine a variation of the second payee name;
program code to identify the first payee name when the first check information matches the second check information;
program code to verify that the first payee name corresponds to the second payee name when the first payee name matches the second payee name or the first payee name matches the variation of the second payee name;
to send, to the computer system of the payee financial institution in response to the verification, a name verification message indicating that the first payee name corresponds to the second payee name [[r]];
program code to record, at the check certification computer system, a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time that is after the time stamp, from a financial institution that is different from the payee financial institution; and

program code to receive, from the computer system of the payee financial institution, a check deposit message indicating that the received paper check has been deposited to a deposit account based on the name verification message, the check deposit message comprising at least a name of an account holder of the deposit account.
9.    The non-transitory computer readable medium of claim 8, in which the first check information comprises at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof.

10.    The non-transitory computer readable medium of claim 8, in which the second check information comprises at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof.

11.    The non-transitory computer readable medium of claim 8, in which the check deposit message comprises at least a name of an account holder of the deposit account.

12.    The non-transitory computer readable medium of claim 8, in which the program code further comprises program code to record a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time after the time stamp, from a financial institution that is different from the PFI.

13.    The non-transitory computer readable medium of claim 8, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.

14.    The non-transitory computer readable medium of claim 8, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer,
Investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.





Application 15/953045 (mapped 15-21)
Patent 9978066 (mapped 16)
Claims 1-21 are rejected on the grounds of nonstatutory double patenting over claims 1-16 of Patent 9978066

As regards claim 15, claim 16 of Patent 9978066 discloses the limitations of Application (15/953045.)

15.    A computerized method to verify a name on a check, comprising:
receiving, at a check certification computer system from a check issuer computer system, a first payee name and first check information;
associating the first payee name with the first check information;
receiving, at the check certification computer system from a payee financial institution (PFI) computer system of a PFI, second check information electronically read by a first device at the PFI, the check certification computer system being independent of the check issuer computer system and the PFI computer system;
receiving, from the PFI computer system, a second payee name electronically read from an identification document by a second device at the PFI;
comparing the first check information with the second check information;
verifying that the first payee name corresponds to the second payee name when the first check information matches the second check information; and
sending, to the PFI computer system in response to the verification, a name verification message indicating the first payee name corresponds to the second payee name.
16. (Currently Amended) A computerized method to verify a name on a check, comprising:
receiving, at a check certification computer system from a check issuer computer system of a checking account holder at a payer financial institution, a first payee name and first check information comprising: a first routing number, a first account number, a first check number, and a first dollar amount associated with an issued check;
associating the first payee name with the first check information;
receiving, at the check certification computer system from a computer system of a payee financial institution, second check information comprising a second routing number, a second account number, a second check number, and a second dollar amount from a received paper check, at least one of the second routing number, the second account number, the second check number, the second dollar amount, or a combination thereof electronically read by a first device
at the payee financial institution, and the check certification computer system being independent of the check issuer computer system and the computer system of the payee financial institution;
receiving, at the check certification computer system from the payee computer system, a second payee name electronically read from an identification document by a second device at the payee financial institution;
determining a variation of the second payee name;
identifying the first payee name when the first check information matches the second check information;
verifying that the first payee name corresponds to the second payee name when the first payee name matches the second payee name or the first payee name matches the variation of the second payee name;
sending, to the computer system of the payee financial institution in response to the verification, a name verification message indicating that the first payee name corresponds to the second payee name [[r]];
recording, at the check certification computer system, a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time that is after the time stamp, from a financial institution that is different from the payee financial institution; and
receiving, from the computer system of the payee financial institution, a check deposit message indicating that the received paper check has been deposited to a deposit account based on the name verification message, the check deposit message comprising at least a name of an account holder of the deposit account.
16.    The computerized method of claim 15, in which the first check information comprises at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof.

17.    The computerized method of claim 15, in which the second check information comprises at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof.

18.    The computerized method of claim 15, in which the check deposit message comprises at least a name of an account holder of the deposit account.

19.    The computerized method of claim 15, further comprising recording a result of the verification and a time stamp corresponding to the verification, the result and time stamp
used to identify fraud when the second check information is received, at a time after the time stamp, from a financial institution that is different from the PFI.

20.    The computerized method of claim 15, in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company or any organization that offers a checking account to a customer.

21.    The computerized method of claim 15, in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, investment company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim language “ a name verification message indicating the first payee name corresponding to the second payee name and the first check corresponding to the second check’ does not appear in the Specification.  The specification does not show support for first check or second check. In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d (Fed.Cir. 2011)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski (PGPub 2011/0270755) and in view of Love et al (PGPub 2009/0313069) and in view of Tidwell et al (PGPub 2005/0125337).

As regards claims 1,8,15, Pinski discloses a memory device; [0054] and at least one processor coupled to the memory device, the at least one processor configured: [0042]
to receive, from a check issuer computer system, a first payee name and first check information from a first check; [0080]
to associate the first payee name with the first check information; [0079, 0088]  to receive, from a payee financial institution (PFI) computer system of a PFI, second check information electronically obtained from a second check by a check information capturing device, the check certification computer system being independent of the check issuer computer system and the PFI computer system;[0080-0082, 0085,]
to compare the first check information with the second check information; [0081]
to send, to the PFI computer system in response to verifying the payee name, a name verification message indicating the first payee name corresponds to the second payee name and the first check corresponding to the second check. [0088, 0084]
Pinski does not disclose to receive, from the PFI computer system, a second payee name electronically read from  a government issued identification document of a second payee obtained by an identification information capturing device, the second payee name printed on the government issued identification document, written on a magnetic medium of the  government issued identification document, or stored in a memory of the a government issued identification document and the government issued identification document being different from the first check and the second check; 
Love discloses to receive, from the PFI computer system, a second payee name electronically read from  a government issued identification document of a second payee obtained by an identification information capturing device, the second payee name printed on the government issued identification document, written on a magnetic medium of the  government issued identification document, or stored in a memory of the a government issued identification document and the government issued identification document being different from the first check and the second check; [0023]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Love in the device of Pinski. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Pinski and Love do not disclose to verify a payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the government issued identification document of the second payee, the payee name verified when the first check information matches the second check information;
Tidwell discloses to verify a payee name by comparing the first payee name received from the check issuer computer system to the second payee name electronically read from the a government issued identification document of the second payee, the payee name verified when the first check information matches the second check information;[0166]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Tidwell in the device of Pinski and love. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 2,9,16 , Pinski , Love and Tidwell disclose the check certification computer system of claim1, 8 and 15, Pinski further discloses  in which the first check information comprises at least one of a first routing number, a first account number, a first check number, a first dollar amount associated with an issued check, or a combination thereof.[0085]

As regards claims 3,10,17, Pinski , Love and Tidwell disclose the check certification computer system of claim 1, 8 and 15, Pinski further discloses  in which the second check information comprises at least one of a second routing number, a second account number, a second check number, a second dollar amount from a received paper check, or a combination thereof.[0085]

As regards claims 4, 11, 18, Pinski , Love and Tidwell disclose the check certification computer system of claim 1, 8 and 15, Pinski further discloses  in which the at least one processor is further configuring to receive a name of an account holder of a deposit account. [0089]

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinski (PGPub 2011/0270755) and in view of Love et al  (PGPub 2009/0313069) and in view of Tidwell et al (PGPub 2005/0125337) and in further view of Rackley III et al (PGPub 2008/0010204).

As regards claims 5, 12, 19, Pinski , Love and Tidwell disclose the check certification computer system of claim 1, 8 and 15, Pinski , Love and Tidwell do not expressly disclose in which the at least one processor is further configured to record a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time after the time stamp, from a financial institution that is different from the PFI.
Rackley discloses in which the at least one processor is further configured to record a result of the verification and a time stamp corresponding to the verification, the result and time stamp used to identify fraud when the second check information is received, at a time after the time stamp, from a financial institution that is different from the PFI. [0248]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Rackley in the device of Pinski, Love and Tidwell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claims 6-7, 13-14, 20-21   are rejected under 35 U.S.C. 103 as being unpatentable over Pinski (PGPub 2011/0270755) and in view of Love et al (PGPub 2009/0313069) and in view of Tidwell et al (PGPub 2005/0125337) and further in view of Ma Patent 7377425.

As regards claims 6, 13, 20, Pinski , Love and Tidwell disclose the check certification computer system of claim 1, 8 and 15, Pinski , Love and Tidwell does not expressly disclose In which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, Investment Company or any organization that offers a checking account to a customer.
Ma discloses in which the check issuer computer system is associated with a checking account holder, the checking account holder having an account at a payer financial institution comprising a bank, credit union, trust company, insurance company, stockbroker, stock dealer, Investment Company or any organization that offers a checking account to a customer.[column 53 lines 25-41]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ma in the device of Pinski, Love and Tidwell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 7, 14 and 21 Pinski, Love and Tidwell discloses the check certification computer system of claim 1, 8 and 15, Pinski, Love and Tidwell does not expressly disclose in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, Investment Company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person.
Ma discloses in which the PFI comprises a bank, credit union, trust company, insurance company, stockbroker, stock dealer, Investment Company, money services business, casino, or any organization that pays money to a person in response to receiving a paper check from the person. [Column 53 lines 25-41]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ma in the device of Pinski, Love and Tidwell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698